Case 1:19-cr-20435-DPG Document 103 Entered on FLSD Docket 10/07/2019 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                   IN AND FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-CR-20435-GAYLES

  UNITED STATES OF AMERICA,

  vs.

  MICHEL ALEU, et al.,

              Defendants.
  ________________________________/

                                     JOINT STATUS REPORT

         The United States of America, by and through its undersigned Assistant United States

  Attorney, hereby files this Joint Status Report, prepared after consultation with defense counsel.

         The undersigned AUSA requested that defense counsel advise him of their clients’

  positions regarding the questions posed in paragraph 3 of the Court’s Order Setting Trial Date

  (DE 74). The answers to the Court’s questions are as follows:

         A.      Has all discovery been provided by the Government to the Defendants? If
                 not, why not?

         The United States has provided discovery on three occasions.

         On August 30, 2019, the government served its First Response to the Standing Discovery

  Order, which included a thumb drive containing thousands of pages of documents. These

  included bank account records and other documents, which support the money laundering

  offenses charged in the Indictment, and most of the documents supporting the embezzlement and

  computer fraud offenses.

         On September 12, 2019, the United States served its Second Response to the Standing

  Discovery Order, which included a CD containing approximately 285 pages of video logs from

  Miccosukee Resort & Gaming.
Case 1:19-cr-20435-DPG Document 103 Entered on FLSD Docket 10/07/2019 Page 2 of 3



         On September 30, 2019, the United States hosted a discovery conference at the United

  States Attorney’s Office in Miami. At that time, the undersigned AUSA and certain defense

  counsel reviewed selected documents from a file of approximately 380 pages, which the

  government obtained from Miccosukee Resort & Gaming. This file contains documents related

  to specific incidents during May 2015, when the defendants are alleged to have tampered with

  Electronic Gaming Machines. The documents are arranged in groups, by date and EGM. Many

  of the documents were included in the first and second responses to the Standing Discovery

  Order. The United States expects to produce these documents to defense counsel shortly.

         During the underlying investigation, the FBI obtained a duplicate AGS server, containing

  files from an AGS back-office server at Miccosukee Resort & Gaming. The duplicate server is

  now at an FBI facility in Washington, D.C.; however, the FBI Miami Division expects to have

  possession of it soon. As soon as the duplicate server is returned to Miami, the United States

  will inspect it, and may provide additional discovery, if it contains discoverable materials that the

  United States has not already produced.

         B.      Are the parties ready for trial? If not, why not?

         The defendants are not ready for trial, because they require additional time to review the

  voluminous discovery that the United States has produced. The United States requires additional

  time to prepare its witnesses and exhibits for trial. The parties have filed motions to continue the

  trial to a date in mid-January 2020. (See DE 101, 102.) The parties have agreed to an order in

  the form attached to the United States’ Motion to Continue Trial. (See DE 102.1, attached.)

         C.      How many days do the parties expect a trial in the matter to require?

         The parties estimate that the trial will take from ten to fifteen days.



                                                    2
Case 1:19-cr-20435-DPG Document 103 Entered on FLSD Docket 10/07/2019 Page 3 of 3



         D.      Are there any matters in this case of which the Court should be aware?

         None at this time.

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                                     By: /s/ Dwayne Williams
                                                     DWAYNE E. WILLIAMS
                                                     Assistant United States Attorney
                                                     Florida Bar No. 0125199
                                                     99 Northeast 4th Street
                                                     Miami, Florida 33132-2111
                                                     Tel: (305) 961-9163
                                                     Fax: (305) 530-6168
                                                     Dwayne.Williams@usdoj.gov




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Joint Status Report

  was filed with the Clerk of the Court, via CM/ECF, this 7th day of October, 2019.

                                                             /s/ Dwayne E. Williams
                                                             DWAYNE E. WILLIAMS
                                                             Assistant United States Attorney




                                                 3
